                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    INTEUM COMPANY, LLC,                               CASE NO. C17-1252-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    NATIONAL UNIVERSITY OF SINGAPORE,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. The Clerk is DIRECTED to re-note
18   Defendant’s pending motion to seal documents in support of motion for summary judgment
19   (Dkt. No. 43) and Plaintiff’s pending motion to seal (Dkt. No. 59) to January 25, 2019.
20          DATED this 18th day of January 2019.
21                                                         William M. McCool
                                                           Clerk of Court
22

23                                                         s/Tomas Hernandez
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     C17-1252-JCC
     PAGE - 1
